DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, and 15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Watanabe (US Pub. No. 2012/0018957).

at least one side surface (e.g. side surfaces of 100, and equivalents) that is a surface facing in a direction of the axis (e.g. Fig. 6); 
a plurality of recessed parts (120 and equivalents) that are formed on the side surface such that the plurality of recessed parts are separated from one another in a circumferential direction (e.g. Fig. 1); and 
a plurality of inner peripheral wall parts (e.g. 121b and equivalents) that are formed corresponding to the plurality of recessed parts (e.g. Fig. 10), respectively, 
wherein the recessed part includes a dynamic pressure part (121a and equivalents) that extends in the circumferential direction to converge on the side surface (e.g. Fig. 10), and an introduction part (122 and equivalents) that extends from the dynamic pressure part toward an inner periphery side to open the dynamic pressure part toward the inner periphery side (e.g. Fig. 10), 
the number of the inner peripheral wall parts provided for each of the recessed parts is one or two (e.g. Fig. 10), each of the inner peripheral wall parts is a portion defined on the inner periphery side of a corresponding one of the recessed parts by the dynamic pressure part and the introduction part of the corresponding recessed part (e.g. Fig. 10), and includes an inner peripheral wall surface which is a surface continuing from the side surface (e.g. Fig. 10), and 

Regarding claim 2, the Watanabe reference discloses the inner peripheral wall surface is formed of at least one plane (e.g. Fig. 8).
Regarding claims 3 and 8, the Watanabe reference discloses the inner peripheral wall surface is a curved surface (e.g. Para. [0135]).
Regarding claims 4, 9, and 15, the Watanabe reference discloses the dynamic pressure part includes a bottom surface (e.g. surface 121a and equivalents) that is a surface facing toward a side toward which the side surface faces (Figures), the bottom surface includes an introduction surface (e.g. surface of 122) connecting to the introduction part, and one or two dynamic pressure surfaces (e.g. Fig. 10) each extending between the introduction surface and the side surface (e.g. Fig 10), and the dynamic pressure surface extends toward the side surface in the circumferential direction with inclining with respect to the side surface such that the dynamic pressure surface rises from the introduction surface (e.g. Fig. 10).
Regarding claim 5, the Watanabe reference discloses the dynamic pressure surface is inclined with respect to the side surface more largely than the inner peripheral wall surface (e.g. Fig. 9).
Regarding claim 7, the Watanabe reference discloses the inner peripheral wall surface is a flat surface that is depressed by a predetermined depth from the side surface through a vertical surface (e.g. Fig. 9).


at least one side surface (e.g. side surfaces of 100, and equivalents) that is a surface facing in a direction of the axis (e.g. Fig. 6); 
a plurality of recessed parts (120 and equivalents) that are formed on the side surface such that the plurality of recessed parts are separated from one another in a circumferential direction (e.g. Fig. 1); and 
a plurality of inner peripheral wall parts (e.g. part of side surface between 120 and radially innermost surface of the seal ring and equivalents) that are formed corresponding to the plurality of recessed parts (e.g. Fig. 10), respectively, 
wherein the recessed part includes a dynamic pressure part (121a and equivalents) that extends in the circumferential direction to converge on the side surface (e.g. Fig. 10), and an introduction part (122 and equivalents) that extends from the dynamic pressure part toward an inner periphery side to open the dynamic pressure part toward the inner periphery side (e.g. Fig. 10), 
the number of the inner peripheral wall parts provided for each of the recessed parts is one or two (e.g. Fig. 10), each of the inner peripheral wall parts is a portion defined on the inner periphery side of a corresponding one of the recessed parts by the dynamic pressure part and the introduction part of the corresponding recessed part (e.g. Fig. 10), and includes an inner peripheral wall surface which is a surface continuing from the side surface (e.g. Fig. 10), and 

Regarding claim 11, the Watanabe reference discloses between an outer periphery side and the inner periphery side of the inner peripheral wall surface, the dent parts extend from the outer periphery side to a position located between the outer periphery side and the inner periphery side (e.g. Fig. 10).
Regarding claim 12, the Watanabe reference discloses the dent part extends over an entire width between an outer periphery side and the inner periphery side of the inner peripheral wall surface (e.g. Fig. 10).
Regarding claim 14, the Watanabe reference discloses the inner peripheral wall surface is flush with the side surface (e.g. Fig. 10).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675